 20-01218-mg          Doc 7      Filed 04/13/21 Entered 04/13/21 11:27:07             Main Document
                                               Pg 1 of 4



KLESTADT WINTERS JURELLER                                             Objection Deadline: May 7,
SOUTHARD & STEVENS, LLP                                                 2021@ 5:00 p.m. (EST)
200 West 41st Street, 17th Floor
New York, New York 10036
Tel: (212) 972-3000
Fax: (212) 972-2245
Fred Stevens
Stephanie R. Sweeney
Christopher J. Reilly

Special Litigation Counsel to Plaintiff Gregory Messer,
  Chapter 7 Trustee of the Estate of Fyre Festival LLC

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------x
In re                                                             :
                                                                  :      Chapter 7
FYRE FESTIVAL LLC,                                                :
                                                                  :     Case No. 17-11883 (MG)
                                   Debtor.                        :
------------------------------------------------------------------x
GREGORY M. MESSER, as Chapter 7 Trustee of the :
Estate of Fyre Festival LLC,                                      :
                                                                  :
                                           Plaintiff,             :
                                                                  :      Adv. Pro. No. 20-01218
               -against-                                          :
                                                                  :
FYRE MEDIA INC., MATTE FINISH LLC and                             :
FM2010, LLC,                                                      :
                                                                  :
                                           Defendants.            :
------------------------------------------------------------------x

      NOTICE OF (I) TRUSTEE’S SETTLEMENT OF CLAIMS ASSERTED
    AGAINST MATTE FINISH LLC AND FM2010, LLC, (II) PRESENTMENT OF
          FORM OF ORDER APPROVING THE SETTLEMENT, AND
            (III) OPPORTUNITY TO OBJECT TO THE PROPOSED
             SETTLEMENT AND OBTAIN A HEARING THEREON

TO THE DEBTOR, UNITED STATES TRUSTEE, ALL CREDITORS OF THE DEBTOR,
ALL PARTIES WHO FILED A NOTICE OF APPEARANCE, AND ANY OTHER PARTIES
ENTITLED TO NOTICE PURSUANT TO FED. R. BANKR. P. 2002:
    20-01218-mg       Doc 7      Filed 04/13/21 Entered 04/13/21 11:27:07                     Main Document
                                               Pg 2 of 4



       PLEASE TAKE NOTICE that pursuant to Section E of the Order Establishing
Procedures Governing Adversary Proceedings Pursuant to 11 U.S.C. §§ 502, 547, 548 and 550
(the “Avoidance Action Procedures Order”) [Main Case Docket No. 113], Gregory M. Messer,
in his capacity as Chapter 7 trustee (the “Trustee”) of the estate of Fyre Festival LLC (the
“Debtor”), hereby provides notice of his intent to settle claims as set forth below.

       PLEASE TAKE FURTHER NOTICE that the following is a summary of the terms of
the proposed settlement (the “Settlement”):

Settling Parties      Matte Finish, LLC (“Matte”) and FM2010 LLC (“FM2010”) (each a
                      “Defendant,” and collectively, the “Defendants”).

Description of        The Trustee alleged that there were certain transfers made by the Debtor or
Facts and             related persons or companies, including but not limited to Fyre Media, to the
Circumstances         Defendants of intellectual property assets and Five Hundred Twenty-Three
Giving Rise to        Thousand Two Hundred and Fifty Dollars ($523,250.00) (collectively, the
Claims                “Transfers”) which were potentially avoidable pursuant to sections 544(b),
                      547(b), 548(a)(1)(A), 548 (a)(1)(B) and 550 of the Bankruptcy Code and
                      N.Y. Debtor Creditor Law §§ 273, 274, 275 and 276.

                      On September 16, 2020, the Trustee commenced the above-captioned
                      adversary proceeding (the “Adversary Proceeding”) against, the Defendants
                      by filing a complaint (the “Complaint”) seeking the avoidance and recovery
                      of, among other things, the Transfers.

                      The Defendants have denied liability to the Trustee.

Trustee’s             The Complaint sought the avoidance and recovery of the Transfers as
Claims                preferential, actual and/or constructive fraudulent transfers, plus prejudgment
                      interest and attorneys’ fees

Summary of            The Defendants shall pay the total sum of $15,000.00 (the “Settlement
Terms of              Payment”), as full and final settlement and complete satisfaction of any
Settlement            claims the Trustee has against the Defendants.

                      The Settlement is subject to the entry of an order approving the Settlement.

                      Other than with respect to the Settlement Payment, the Trustee on behalf of
                      himself and the Debtor’s estate, waives and releases any and all claims,
                      causes of action, rights and remedies he has or had against the Defendants,
                      including any claims related to ownership of the Footage 1 and/or any claims
                      related to future use and/or exploitation of the Footage.

                      The Defendants waive and release any and all claims, causes of action, rights

1
 certain footage that was shot and edited by Matte, pursuant to various agreements, written and oral, with Fyre
Media Inc., including but not limited to the footage in the documentary entitled “Fyre: The Greatest Party That
Never Happened.”


                                                         2
 20-01218-mg      Doc 7     Filed 04/13/21 Entered 04/13/21 11:27:07           Main Document
                                          Pg 3 of 4



                   and remedies they have or had, known or unknown against the Trustee or the
                   Debtor’s estate and waive any and all rights of distribution on account of any
                   proofs of claim filed against the Debtor’s estate.


        PLEASE TAKE FURTHER NOTICE that objections, if any, to the Settlement or any
portion thereof shall be made in writing, filed with the Bankruptcy Court by registered users of
the Bankruptcy Court’s electronic case filing system and, by all other parties in interest, mailed
to the Clerk of the United States Bankruptcy Court, Southern District of New York, One
Bowling Green, New York, New York 10004, on a 3.5 inch floppy disk or compact disc,
preferably in Portable Document Format (PDF), Microsoft Word, or any other Windows-based
word processing format (with a hard copy delivered directly to the Chambers of the Honorable
Martin Glenn, United States Bankruptcy Judge, United States Bankruptcy Court, Southern
District of New York, One Bowling Green, New York, NY 10004), and served upon Klestadt
Winters Jureller Southard & Stevens, LLP, 200 West 41st Street, 17th Floor, New York, New
York 10036, Attn: Fred Stevens, Email: fstevens@klestadt.com, so as to be actually received no
later than 5:00 p.m. on May 7, 2021 (the “Objection Deadline”).

     PLEASE TAKE FURTHER NOTICE THAT PURSUANT TO THE AVOIDANCE
ACTION PROCEDURES ORDER, IF NO OBJECTION TO THE SETTLEMENT IS
FILED PRIOR TO THE OBJECTION DEADLINE, THE TRUSTEE WILL FILE A
CERTIFICATE OF NO OBJECTION WITH THE BANKRUPTCY COURT AND
REQUEST ENTRY OF THE ANNEXED PROPOSED ORDER APPROVING THE
SETTLEMENT.

Dated:   New York, New York
         April 13, 2021
                                                KLESTADT WINTERS JURELLER
                                                 SOUTHARD & STEVENS, LLP


                                                By: /s/ Fred Stevens
                                                    Fred Stevens
                                                    Stephanie Sweeney
                                                    Christopher Reilly
                                                    200 West 41st Street, 17th Floor
                                                    New York, New York 10036
                                                    Tel: (212) 972-3000
                                                    Fax: (212) 972-2245
                                                    Email: fstevens@klestadt.com
                                                            ssweeney@klestadt.com
                                                            creilly@klestadt.com

                                                      Special Litigation Counsel to Plaintiff
                                                        Gregory M. Messer, as Chapter 7
                                                        Trustee of Fyre Festival LLC



                                                3
20-01218-mg   Doc 7   Filed 04/13/21 Entered 04/13/21 11:27:07   Main Document
                                    Pg 4 of 4




                                      4
